Curia, per Savage, Ch. Justice.
The section in question provides, that the defendants shall be liable to pay for all notes, bills, &c. the payment of which shall have been demanded, as the bills in this case were, and which shall not have been paid in specie, damages at the rate of' 10 per cent, per annum, until they shall be paid or otherwise satisfied. I think the legislature intended this 10 per cent, as an addition to the sun; of principal and interest which was already recoverable at law. They intended this, by way of punishment to the defendants, and compensation to the plaintiff, for his loss and disappointment. There is certainly some analogy between this case, and that of protested foreign bills of exchange, upon which the drawer is bound to pay, not only interest and 20 per cent, damages, (4 John. 119.) but the difference of exchange. (12 id. 17.) The plaintiff.must have judgment for $336, over and above what has been paid into Court.
Judgment accordingly,